Case: 16-14230   Date Filed: 05/01/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 16-14230
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:16-cv-00048-LGW-RSB



FRANKLIN L. WILLIAMS,

                                                          Petitioner-Appellant,

                                  versus

J. V. FLOURNOY,

                                                         Respondent-Appellee.

                       ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                              (May 1, 2018)

Before JULIE CARNES, NEWSOM, and HULL, Circuit Judges.

PER CURIAM:
                 Case: 16-14230       Date Filed: 05/01/2018       Page: 2 of 6


       Franklin Williams, a federal prisoner proceeding pro se, appeals the

dismissal of his 28 U.S.C. § 2241 application for habeas relief, alleging that he was

denied a transfer to a minimum-security facility without due process. The district

court construed Williams’s application as a challenge to the validity of his

conviction or sentence and concluded that because Williams failed to satisfy 28

U.S.C. § 2255(e)’s savings-clause requirements, he was not entitled to relief under

Section 2241; accordingly, the court dismissed Williams’s application for lack of

jurisdiction. On appeal, Williams argues that his Section 2241 application

challenged the execution of his sentence.1

       In a federal habeas proceeding under Section 2241, the applicability of

Section 2255(e)’s savings clause is “a threshold jurisdictional issue,” and the

savings clause “imposes a subject-matter jurisdictional limit” on Section 2241

applications. Samak v. Warden, FCC Coleman-Medium, 766 F.3d 1271, 1273

(11th Cir. 2014) (per curiam). We review the applicability of Section 2255(e)’s

savings clause de novo. McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851
F.3d 1076, 1081 (11th Cir. 2017) (en banc). Pro se pleadings are construed

liberally, Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998), and

federal courts have “an obligation to look behind the label of a motion filed by a


1
 Because Williams submitted two initial briefs in violation of the local rules, his second initial
brief is stricken. We have not considered the arguments contained in the second brief. See 11th
Cir. R. 28-1, I.O.P. 5.
                                                 2
               Case: 16-14230     Date Filed: 05/01/2018   Page: 3 of 6


pro se inmate and determine whether the motion is, in effect, cognizable under a

different remedial statutory framework,” United States v. Jordan, 915 F.2d 622,

624–25 (11th Cir. 1990).

      Ordinarily, a federal prisoner may attack the validity of his conviction or

sentence by filing a motion under Section 2255. 28 U.S.C. § 2255(a). Under

Section 2255(e)’s savings clause, a federal prisoner may seek relief through a

Section 2241 application only if the remedy provided under Section 2255 “is

inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).

As relevant here, relief available under Section 2255 may be inadequate or

ineffective if the defendant is challenging the execution (rather than the validity) of

his sentence. McCarthan, 851 F.3d at 1089, 1093.

      Liberally construing Williams’s claims—as we must—his application

appears to contest the Bureau of Prisons’ refusal to transfer him to a minimum-

security prison camp. In dismissing Williams’s application for lack of jurisdiction,

the district court misconstrued his application as a challenge to the validity of his

conviction or sentence, and therefore erred in failing to recognize that his claim

was instead a challenge to the execution of his sentence. Despite this error, we

affirm the district court’s dismissal in this case because, even properly construed as

a challenge to the execution of his sentence, Williams’s application fails to state a

claim for relief under § 2241.


                                           3
               Case: 16-14230     Date Filed: 05/01/2018    Page: 4 of 6


      In essence, in his execution-of-sentence claim, Williams asserts: (1) that he

is eligible for transfer to a minimum security prison camp; (2) that prison officials

denied his request for such a transfer, citing his history of threatening government

officials during his incarceration; and (3) that this denial violated his due process

rights because he was not given an opportunity to contest the alleged threats at a

hearing before being denied the transfer. Without more, however, this is merely a

garden-variety prison transfer claim that is insufficient to invoke the protections of

the Due Process Clause. See Meachum v. Fano, 427 U.S. 215, 224 (1976).

      As the Supreme Court has explained, “the Due Process Clause in and of

itself [does not] protect a duly convicted prisoner against transfer from one

institution to another.” Id. at 225. Nor does it give him a right to transfer to a

particular institution of his choosing. See id. This is so because a defendant’s

valid conviction authorizes the government to “confine him and subject him to the

rules of its prison system so long as the conditions of confinement do not otherwise

violate the Constitution.” Id. at 224. Thus, the fact “[t]hat life in one prison is

much more disagreeable than in another does not in itself signify that a Fourteenth

Amendment liberty interest is implicated when a prisoner is transferred to [or

denied a transfer from] the institution with the more severe rules.” Id. at 225.

      Furthermore, “[i]t is well settled that the decision where to house inmates is

at the core of prison administrators’ expertise.” McKune v. Lile, 536 U.S. 24, 39


                                           4
               Case: 16-14230     Date Filed: 05/01/2018    Page: 5 of 6


(2002). Indeed, prison officials generally “have the discretion to transfer prisoners

for any number of reasons.” Meachum, 427 U.S. at 228; see also 18 U.S.C.

§ 3621(b) (providing that the Bureau of Prisons “may at any time . . . direct the

transfer of a prisoner” from one facility to another subject to considerations such as

the resources of the facility, the nature of the offense, and the history and

characteristics of the prisoner). Accordingly, the Supreme Court generally “has

not required administrators to conduct a hearing before transferring [or declining to

transfer] a prisoner.” McKune, 536 U.S. at 39.

      Here, Williams’s claim amounts to an assertion that the facility in which he

is currently housed is “more disagreeable” than the minimum-security prison camp

to which he would like to be transferred. See Meachum, 427 U.S. at 225. That

allegation alone is insufficient to show a violation of Williams’s due process rights,

and it was well within the Bureau of Prisons’ discretion to deny Williams’s

requested transfer based on his prior threats against government officials. Id. at

225, 228; 18 U.S.C. § 3621(b)(3). Accordingly, Williams has not stated a viable

claim for relief under § 2241, and we affirm the district court’s dismissal on that

alternative ground. See, e.g., Castillo v. United States, 816 F.3d 1300, 1303 (11th

Cir. 2016) (“We may affirm on any ground supported by the record.”); see also,

e.g., Moody v. Holman CF, No. 18-11229, __ F.3d ___, 2018 WL 1835319, at * 9

(11th Cir. Apr. 18, 2018) (disagreeing with district court’s dismissal of § 2241


                                           5
              Case: 16-14230     Date Filed: 05/01/2018    Page: 6 of 6


petition as challenge to validity, rather than execution, of sentence, but affirming

dismissal on alternative ground that claim “fail[ed] on the merits”).

      AFFIRMED.




                                          6